DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant office action is in response to communication filed on 08/12/2019.
Claims 1-43 are pending of which claims 1, 16, 29, 35, and 40-43 are independent.
The IDS(s) submitted on 12/13/2019 is being considered.  The prior arts cited and the office action prepared by the International Office (WIPO) is reviewed and the cited prior arts do anticipate the claimed invention.  The examiner reserves the right to apply these prior arts in future actions.  The examiner has identified a set of prior arts that are equivalent to the ones cited by WIPO but are much more detailed and consequently have been applied in the rejection below.

Internet Communications

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-19, and 21-43 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sandip Gangakhedkar (WO 2020/035130A1), hereinafter referred to as Sandip.
	Regarding claim 1, Sandip discloses a method for wireless communication (i.e. in particular Figs. 14-16 )  at a first node of a radio access network (RAN) (See Fig. 14 RAN 801 and contains a gNB which is a New Radio global base station - per page 17 ,  Lines 18-22) comprising: receiving a request for establishing a data flow with a i.e. in Fig. 14 UE makes a Packet Data Network (PDN) Session Request in message 1 and the RAN receives the request finally in the NAS message 9 in Fig. 14), wherein the UE provides communication with one or more time sensitive network (TSN) endpoints (Fig. 15 TSN EP 1513 and 1514) via the first node (Fig. 15 gNB 1510 of the RAN - and the gNB is part of the RAN as a base station - per page 17 ,  Lines 18-22) of the RAN (See Fig. 15 where UE 801 in Fig. 14 provides uplink and downlink communication for Time Sensitive Network (TSN) endpoints (EP) - TSN EP 1513 and 1514 - See page 32 lines 5-15); receiving timing information (i.e. deterministic QoS profile passed to the AMF 802 from SMF 601 is timing info of the flow as shown in Fig. 3 as it has as parameter averaging window, packet delay budget (PDB) and time offsets - See page 23 for details in these time parameters of flows predetermined and transmitted via system messages in Fig. 14 in message 8 and further shown in detail in Fig. 8 the SMF passing these timing info as TS QoS profile to the RAN via system message 804 in Fig. 8)   for the data flow via one or more system messages associated with the data flow (i.e. See Fig. 14 message 8 and Fig. 8 message 804 passing timing info. as TS QoS  profile to the RAN and the RAN passes it to the UE as further disclosed on page 27 Lines 9 -15.  Further with respect to Fig. 14 in step 10 the RAN exchange/negotiate timing info as a final TS QoS profile - see page 31 lines 31-37 )  ; and establishing the data flow based at least in part on the timing information. (Fig. 14 show uplink transmission 1423 and downlink transmission 1425 as shown based on a deterministic schedule based on the timing info derived from the  agreed final and configured TS QoS profile - see page 31 line 34 to page 32 line 5)
claim 2, Sandip discloses The method of claim 1, wherein the timing information (i.e. deterministic/TS QoS Profile - see Fig. 3 for being timing info for the QoS flows - see page 14 lines 20-23)  is provided by one or more of a TSN adaptation function (See Fig. 4 TS AF 402 generating and providing TS QoS profile to PCF), an access and mobility management function (AMF) (Fig. 8 AMF 802) , a user plane function (UPF) (Fig. 14 UPF 1402), a session management function (SMF)(i.e. Fig. 8 SMF 601) , a policy control function (PCF)(Fig. 8 PCF 404), an application function (Fig. 16 App Function 1611), or any combinations thereof.   (Per these Figs 4, 8, 14 and 16 these network entities receive and pass on timing info/deterministic TS oS profile as shown in Fig. 3)
	Regarding claim 3, Sandip discloses the method of claim 2, wherein the one or more system messages comprise a first system message from the TSN adaptation function to the PCF(i.e. message 412 from TS AF 402 to PCF sending TS QoS Profile  in Figs. 4 & 5), a second system message from the PCF to the SMF(Fig. 7 from PCF 404 to SMF 601 with Npcf_SMPolicy 701 as a second message containing policy on TSN QoS Profile ,) a third system message from the SMF to the AMF (i.e. Fig. 8 receives SMF 601 TS QoS profile/timing from PCF 404 and sends it to AMF 802 via system message 804) , and a fourth system message from the AMF to the first node of the RAN. (See Fig. 8 where the AMF 802 relays the received message 804 from SMF to RAN 801and also See Fig. 14 step 9)
	Regarding claim 4, Sandip discloses the method of claim 2, wherein the one or more system messages comprise a first system message from the TSN adaptation function to the PCF, (i.e. message 412 from TS AF 402 to PCF sending TS QoS Profile  in Figs. 4 & 5) a second system message from the PCF to the AMF (i.e. in Fig. 8 the message 803 from PCF goes to AMF 802 through SMF 601), and third system message from the AMF to the first node of the RAN. (See Fig. 8 where the AMF 802 relays the received message 804 from SMF to RAN 801and also See Fig. 14 step 9)
	Regarding claim 6, Sandip discloses the method of claim 1, wherein the first node of the RAN is a base station or a user plane function (UPF) associated with the RAN. (See Fig. 14 RAN 801 and contains a gNB which is a New Radio global base station - per page 17 ,  Lines 18-22)

	Regarding claim 7, Sandip discloses the method of claim 1, wherein the timing information is determined based at least in part on a timing configuration for the data flow provided by one or more of:
a TSN adaptation function; (See Fig. 5 TS Configurator 401 generates timing requirements in the form TS QoS requirements 411 and passes it to TS Adaptation Function (AF) 402 and generates and provides TS QoS profile 412 and can be aligned with UE subscription - Page 26 lines 5-7 )
subscription information associated with the UE stored in one or more of a unified data repository (UDR), an authentication server function (AUSF), or a home subscriber server (HSS);( and Unified Data  Management (UDM) and HSS page 18 lines 4-6) or
preconfigured information provided by a network function or a RAN node.

claim 8, Sandip discloses the method of claim 1, wherein the timing information comprises a time offset indication associated with communicating with the TSN endpoints.(see time offset on page 9 line 6, page 23 line 21, page 35 line 18 , and page 40 line 27)
	Regarding claim 9, Sandip discloses thee method of claim 8, wherein the timing information further comprises a traffic periodicity,(e.g. page 4 line 5 periodicity P, page 6 line 12, page 9 lines 5-7 and page 23 line 34) one or more packet size parameters,(i.e. Maximum Data Burst Volume - Page 19 line 4 and Page 22, line 32)  or combinations thereof, associated with the data flow.
	Regarding claim 10, Sandip disclose the method of claim 8, wherein the timing information further includes one or more of an uplink time offset, a downlink time offset, or a time offset associated with a first TSN endpoint of the TSN endpoints. .(see time offset on page 9 line 6, page 23 line 21, page 35 line 18 , and page 40 line 27 and per Fig. 15 and related description on page 32 lines 5-15 the flow is for both uplink and downlink and the time offsets described in Fig. 3 and page 23 apply in both directions)
	Regarding claim 11, Sandip disclose the method of claim 8, wherein the time offset indication includes one or more of a time offset start indication, a time offset end indication, a time offset duration indication, or a packet delivery deadline indication.(i.e. on page 23 in lines 20-30 at least time offset start time and duration is disclosed)
	Regarding claim 12, Sandip disclose method of claim 8, wherein the time offset indication is determined with respect to a TSN time reference, and wherein the TSN time reference is one of a plurality of TSN time references associated with the RAN. as a relative offset to a globally known reference time.)
	Regarding claim 13, Sandip disclose the method of claim 1, wherein the timing information is included with configuration information for the data flow, and wherein the configuration information is included in one or more of a quality of service (QoS) profile associated with the data flow, one or more QoS rules associated with the data flow, or one or more packet detection rules (PDRs) associated with the data flow. (i.e. the timing information is loaded in QoS profile/rule and passed around in the network as a configuration parameter around the network nodes and further reiterated that is the case in lines 24-31 on page 11)
	Regarding claim 14, Sandip disclose the method of claim : further comprising:
determining an admission control for the UE based at least in part on the timing information. (See page 3, lines 5-8 where the RAN is configured to determine admission control and resource reservation based on the timing info  received from the 5G core in the form TS QoS profile/rule )
	Regarding claim 15, Sandip disclose the method of claim 1: further comprising:
determining a scheduling for the UE based at least in part on the timing information. (See Fig. 14 steps 1423 and 1425 on uplink and downlink deterministic scheduling based on timing info expressed on TS QoS profile/rule - see page 31 line 32 to page 32 line 3)
	Regarding claim 16, Sandip discloses a method for wireless communication, (See Fig. 14 the first node is RAN 801 and contains gNB which is a New Radio global base station - per page 17 ,  Lines 18-22) comprising: establishing a data flow via a first node (i.e. gNB of the RAN in Fig. 14 and 15) associated with a radio access network (RAN) for a communication between one or more time sensitive network (TSN) endpoints(Fig. 15 TSN EP 1513 and 1514 - See end to end communication in Fig. 15 using the procedure to establish call in Time Sensitive Network as shown in Fig. 14);
receiving timing information (i.e. deterministic QoS profile passed to the AMF 802 from SMF 601 is timing info of the flow as shown in Fig. 3 as it has as parameter averaging window, packet delay budget (PDB) and time offsets - See page 23 for details in these time parameters of flows predetermined and transmitted via system messages in Fig. 14 in message 8 and further shown in detail in Fig. 8 the SMF passing these timing info as TS QoS profile to the RAN via system message 804 in Fig. 8) for the data flow via one or more system messages associated with the data flow(i.e. See Fig. 14 message 8 and Fig. 8 message 804 passing timing info. as TS QoS  profile to the RAN and the RAN passes it to the UE as further disclosed on page 27 Lines 9 -15.  Further with respect to Fig. 14 in step 10 the RAN exchange/negotiate timing info as a final TS QoS profile - see page 31 lines 31-37 ), the timing information (i.e. QoS profile/rule are the timing info per Fig. 3 and description in page 23 ) associated with a TSN and at least one TSN adaptation function associated with the RAN; (See Fig. 5 TS AF 40  is the TSN Adaptation function with the RAN and TSN in Fig. 14 and generates the timing info/QoS profile/rule 413 in Fig. 5 and passes it to  PCF 404)  and


RAN. (in Fig. 8 the PCF 404 relays the timing info/TS QoS Profile/Rule 803 to SMF 601, AMF 802, and RAN 801)
	Regarding claim 17, Sandip discloses the method of claim 16, further comprising: providing communications between one or more TSN endpoints,(i.e. Fig. 15   TSN EP 1513 and 1514 - page 32 lines 5-15) based at least in part on the timing information, to provide at least a portion of the data flow.(Fig. 14 show uplink transmission 1423 and downlink transmission 1425 as shown based on a deterministic schedule based on the timing info derived from the  agreed final and configured TS QoS profile - see page 31 line 34 to page 32 line 5)
	Regarding claim 18, Sandip discloses the method of claim 16, wherein the method is performed by a network function associated with the RAN, and wherein the network function comprises an access and mobility management function (AMF) (See Fig. 8 AMF 802), a user plane function (UPF) (See Fig. 14 UPF 1402), a session management function (SMF) (See Fig. 8 SMF 601 ), a policy control function (PCF) (See Fig. 8 PCF 404), an application function (See Fig. 16 Application Function 1611), or any combinations thereof.
	Regarding claim 19, Sandip discloses the method of claim 16, wherein the receiving the timing information comprises one or more of:
receiving a system message from a network function associated with the first
node; (See Fig. 5 TS AF 402 and Fig. 12 TSN-AF 1202  as a network function)  or

See Fig.8 system message received from SMF or PCF to deliver timing information/TS QoS Profile)
	Regarding claim 21, claim 21 is rejected in the same scope as claim 6. 
	Regarding claim 22, claim 22 is rejected in the same scope as claim 7. 
	Regarding claim 23, claim 23 is rejected in the same scope as claim 8. 
	Regarding claim 24, claim 24 is rejected in the same scope as claim 9.
 	Regarding claim 25, claim 25 is rejected in the same scope as claim 10. 
	Regarding claim 26, claim 26 is rejected in the same scope as claim 11. 
	Regarding claim 27, claim 27 is rejected in the same scope as claim 12. 
	Regarding claim 28, claim 28 is rejected in the same scope as claim 13. 
	Regarding claim 29, Sandip discloses an apparatus (i.e. Fig. 14 gNB in the RAN 801 and gNB 1510 in Fig. 15 - see page 17 lines 1-5 on processor and memory and transceiver) 1for wireless communication, comprising: a processor; memory in electronic communication with the processor; and the processor and memory configured to:
	receive a request for establishing a data flow with a user equipment (UE) (i.e. in Fig. 14 UE makes a Packet Data Network (PDN) Session Request in message 1 and the RAN receives the request finally in the NAS message 9 in Fig. 14), wherein the UE provides communication with one or more time sensitive network (TSN) endpoints (Fig. 15 TSN EP 1513 and 1514) via the first node (Fig. 15 gNB 1510 of the RAN - and the gNB is part of the RAN as a base station - per page 17 ,  Lines 18-22) of the RAN (See Fig. 15 where UE 801 in Fig. 14 provides uplink and downlink communication for Time Sensitive Network (TSN) endpoints (EP) - TSN EP 1513 and 1514 - See page 32 lines 5-15); 
receive timing information (i.e. deterministic QoS profile passed to the AMF 802 from SMF 601 is timing info of the flow as shown in Fig. 3 as it has as parameter averaging window, packet delay budget (PDB) and time offsets - See page 23 for details in these time parameters of flows predetermined and transmitted via system messages in Fig. 14 in message 8 and further shown in detail in Fig. 8 the SMF passing these timing info as TS QoS profile to the RAN via system message 804 in Fig. 8)   for the data flow via one or more system messages associated with the data flow (i.e. See Fig. 14 message 8 and Fig. 8 message 804 passing timing info. as TS QoS  profile to the RAN and the RAN passes it to the UE as further disclosed on page 27 Lines 9 -15.  Further with respect to Fig. 14 in step 10 the RAN exchange/negotiate timing info as a final TS QoS profile - see page 31 lines 31-37 )  ; and 
establish the data flow based at least in part on the timing information. (Fig. 14 show uplink transmission 1423 and downlink transmission 1425 as shown based on a deterministic schedule based on the timing info derived from the  agreed final and configured TS QoS profile - see page 31 line 34 to page 32 line 5)
	Regarding claim 30, claim 30 is rejected in the same scope as claim 2. 
	Regarding claim 31, claim 31 is rejected in the same scope as claim 8. 
	Regarding claim 32, claim 32 is rejected in the same scope as claim 13. 
	Regarding claim 33, claim 33 is rejected in the same scope as claim 14.
 	Regarding claim 34, claim 34 is rejected in the same scope as claim 15. 
claim 35,  Sandip discloses an apparatus (i.e. Fig. 14 gNB in the RAN 801 and gNB 1510 in Fig. 15 - see page 17 lines 1-5 on processor and memory and transceiver) 1for wireless communication, comprising: a processor; memory in electronic communication with the processor; and the processor and memory configured to:
	establish a data flow via a first node (i.e. gNB of the RAN in Fig. 14 and 15) associated with a radio access network (RAN) for a communication between one or more time sensitive network (TSN) endpoints(Fig. 15 TSN EP 1513 and 1514 - See end to end communication in Fig. 15 using the procedure to establish call in Time Sensitive Network as shown in Fig. 14);
	receive timing information (i.e. deterministic QoS profile passed to the AMF 802 from SMF 601 is timing info of the flow as shown in Fig. 3 as it has as parameter averaging window, packet delay budget (PDB) and time offsets - See page 23 for details in these time parameters of flows predetermined and transmitted via system messages in Fig. 14 in message 8 and further shown in detail in Fig. 8 the SMF passing these timing info as TS QoS profile to the RAN via system message 804 in Fig. 8) for the data flow via one or more system messages associated with the data flow(i.e. See Fig. 14 message 8 and Fig. 8 message 804 passing timing info. as TS QoS  profile to the RAN and the RAN passes it to the UE as further disclosed on page 27 Lines 9 -15.  Further with respect to Fig. 14 in step 10 the RAN exchange/negotiate timing info as a final TS QoS profile - see page 31 lines 31-37 ), the timing information (i.e. QoS profile/rule are the timing info per Fig. 3 and description in page 23 ) associated with a TSN and at least one TSN (See Fig. 5 TS AF 40  is the TSN Adaptation function with the RAN and TSN in Fig. 14 and generates the timing info/QoS profile/rule 413 in Fig. 5 and passes it to  PCF 404)  and
	relay the timing information to one or more other nodes associated with the
RAN. (in Fig. 8 the PCF 404 relays the timing info/TS QoS Profile/Rule 803 to SMF 601, AMF 802, and RAN 801)
	Regarding claim 36, claim 36 is rejected in the same scope as claim 17. 
	Regarding claim 37, claim 37 is rejected in the same scope as claim 21. 
	Regarding claim 38, claim 38 is rejected in the same scope as claim 23. 
	Regarding claim 39, claim 39 is rejected in the same scope as claim 28.
 	Regarding claim 40, claim 40 is rejected in the same scope as claim 29. 
	Regarding claim 41, claim 41 is rejected in the same scope as claim 35. 
	Regarding claim 42, claim 42 is rejected in the same scope as claim 29. 
	Regarding claim 43, claim 43 is rejected in the same scope as claim 35. 
	 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandip in view of Shan et al (US 20210014765 A1).
Regarding claim 5, Sandip discloses the method of claim 1, including establishing the data flow but fails to disclose wherein the establishing the data flow comprises: receiving a handover message from a second node in the RAN that the data flow is to be handed over from the second node to the first node.
Shan discloses wherein the establishing the data flow comprises: receiving a handover message from a second node(i.e. source RAN 104 where connection is already established with UE 103 in Fig. 1)  in the RAN that the data i.e. see paragraph 45 target RAN 106 receiving Handover Message) from the second node to the first node. (I.e. Note that the RAN from the perspective UE 102 is the Source RAN 104 and is the second node actively connected to the UE 102 in the limitation sending a handover request message (see paragraph 33) to the AMF 108 and eventually to the SMF 110 in steps 1 and 2 of Fig. 1. and finally the handover request message sent by the source RAN is converted as a session establishment message in step 4a (see paragraph 39) and  received by the target UPF 114 of the second node Target RAN 106 in step 4a and finally the target RAN as a first node receives the handover request message in step 7 of Fig. 1 (see paragraph 45) - after the handover data from the UE goes through target RAN/first node - establishing connection with the first node as that of the independent claim)
	In view of the above, having the method of Sandip and then given the well- established teaching of Shan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Sandip as taught by Shan, since Shan states in paragraphs 2 and 108 that the modification results in data forwarding tunnel establishment between two user plane functions in fifth generation (5G) and achieve an efficient service delivery through the reduced end-to-end latency and load on the transport network.
	Regarding claim 20, Sandip discloses a method of claim 16 including establishing data flow but fails to disclose receiving a handover message from a second node in the RAN that the data flow is to be handed over from the second node to the first node; or

receiving a handover message from a network function associated with the RAN that an aspect related to the data flow is to be handed over from the network function to a different network function.
	Shan discloses wherein the establishing the data flow comprises: receiving a handover message from a second node(i.e. source RAN 104 where connection is already established with UE 103 in Fig. 1)  in the RAN that the data flow is to be handed over (i.e. see paragraph 45 target RAN 106 receiving Handover Message) from the second node to the first node. (I.e. Note that the RAN from the perspective UE 102 is the Source RAN 104 and is the second node actively connected to the UE 102 in the limitation sending a handover request message (see paragraph 33) to the AMF 108 and eventually to the SMF 110 in steps 1 and 2 of Fig. 1. and finally the handover request message sent by the source RAN is converted as a session establishment message in step 4a (see paragraph 39) and  received by the target UPF 114 of the second node Target RAN 106 in step 4a and finally the target RAN as a first node receives the handover request message in step 7 of Fig. 1 (see paragraph 45) - after the handover data from the UE goes through target RAN/first node - establishing connection with the first node as that of the independent claim)
or
receiving a handover message from a network function associated with the RAN that an aspect related to the data flow is to be handed over from the network function to a different network function. (See Fig. 1 as a result of the handover the handover also occurs from a source network function - Source UPF 112 to a different network function which is  a target UPF 114 per Fig. 1 - see paragraphs 33 and 40)
	In view of the above, having the method of Sandip and then given the well- established teaching of Shan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Sandip as taught by Shan, since Shan states in paragraphs 2 and 108 that the modification results in data forwarding tunnel establishment between two user plane functions in fifth generation (5G) and achieve an efficient service delivery through the reduced end-to-end latency and load on the transport network.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046.  The examiner can normally be reached on Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HABTE MERED/Primary Examiner, Art Unit 2474